Citation Nr: 0828107	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  96-30 439	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD) from December 7, 
1994 to April 28, 2004.

2.  Entitlement to a rating higher than 70 percent for PTSD 
since April 29, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to November 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the RO in Boston, Massachusetts.  In 
March 2004 the RO granted service connection for PTSD and 
assigned an initial 30 percent rating retroactively effective 
from December 7, 1994.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In May 2005 the RO increased his rating to 50 
percent, also retroactively effective from December 7, 1994.  
In an even more recent February 2008 decision, the RO 
increased his rating again to 70 percent - but only 
retroactively effective as of April 29, 2004.  He has since 
continued to appeal, requesting an even higher initial 
rating.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In June 2000 the veteran testified at a hearing before a 
Veterans Law Judge (VLJ) of the Board in Washington, DC.  
Since the judge who presided over that hearing has since 
retired from the Board, the veteran was offered and provided 
another hearing before the undersigned VLJ in April 2007.

The Board also sees that, by December 1993, the veteran had 
perfected his appeal to the Board of the RO's August 1993 
denial of his claim of entitlement to an increased rating for 
his service-connected low back disability.  However, a rating 
decision in June 1995, which implemented the decision of a 
hearing officer, granted a higher 60 percent evaluation for 
the service-connected chronic lumbar strain 
with radiculopathy, as well as a total disability rating 
based on individual unemployability (TDIU).  Both benefits 
were made retroactively effective from the date of his 
reopened claim for increase received in April 1993.  And as 
those allowances constitute a complete grant of the benefit 
to which he would be entitled with respect to his low back 
condition, there is no remaining claim concerning his low 
back.

In December 2000 and September 2007, the Board remanded this 
case for further development and consideration.

Other records show the veteran initiated, but did not 
perfect, an appeal concerning additional claims for an 
increased rating for bronchitis and for service connection 
for Type II Diabetes Mellitus and gynecomastia.  Though a 
statement of the case (SOC) was issued in July 2005 
concerning these additional claims, he did not submit a 
timely substantive appeal (VA Form 9 or equivalent) in 
response.  See 38 C.F.R. § 20.200 (2007) (an appeal to the 
Board consists of a timely filed notice of disagreement (NOD) 
and, after receipt of an SOC, a timely filed substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  
Therefore, these additional claims are not before the Board.

One further relevant consideration in adjudicating the 
component of the claim at issue for an increased rating from 
December 7, 1994 onwards is that the prior award of a TDIU 
effective April 8, 1993 does not affect the disposition of 
this matter.  The Board is mindful in this regard that, 
generally, a claimant cannot concurrently have a 100 percent 
schedular rating and a TDIU.  38 C.F.R. § 4.16(a); VAOGCPREC 
6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  See also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling 
v. Principi, 15 Vet. App. 1 (2001).  Conversely, however, the 
award of a TDIU does not limit the consideration of a 
veteran's increased rating claim, inasmuch as this is still a 
relevant issue in the context of general entitlement to a 
variety of VA benefits, not limited to compensation alone.  
Indeed, an award of a 100 percent schedular rating would also 
constitute the greater benefit.  That said, records show the 
veteran received a 100 percent combined schedular rating 
effective April 29, 2004, considering the aggregate 
disability from his PTSD, low back disorder, and chronic 
bronchitis.  So adjudicating the veteran's claim for a rating 
higher than 70 percent for his PTSD would not provide any 
additional benefit from that date forward.  However, he may 
still receive a higher combined rating from December 7, 1994 
to April 28, 2004 based on an increased rating for his PTSD 
during this time frame.  Accordingly, evaluation of his PTSD 
claim will proceed consistent with the applicable rating 
principles and with these guidelines in mind.

The Board, in part, is remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.  However, before doing that, the Board 
is granting a higher 70 percent initial rating for the PTSD 
from December 7, 1994 to April 28, 2004, subject to the 
limitations mentioned concerning the veteran's already 
receipt of a TDIU effective April 8, 1993 and a combined 100 
percent schedular rating as of April 29, 2004.


FINDINGS OF FACT

1.  From December 7, 1994 to April 28, 2004, the veteran's 
PTSD was manifested by general anxiety, irritability, 
difficulty sleeping, nightmares, flashbacks, 
intrusive memories of his military experiences, emotional 
numbing, the clear sense of a foreshortened future, 
anhedonia, intense social detachment and isolation, disturbed 
concentration with frequent bouts of excessive and 
inappropriate anger, severe depression, impaired 
concentration, psychomotor restlessness and sluggishness, 
fatigue, reduced self-esteem, and recurring thoughts of 
suicide.  He also had constant panic attacks.

2.  A VA compensation examiner indicated the veteran had 
chronic, moderate-to-severe PTSD, recurrent and chronic major 
depressive disorder, and chronic pain.  The examiner further 
indicated the veteran's social and occupational functioning 
had been seriously disturbed by his PTSD symptoms.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 45, indicating serious social and occupational 
impairment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria are met for a higher 70 percent initial rating for 
PTSD from December 7, 1994 to April 28, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and the AMC in February 2001, June 2004 and September 
2007:  (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; and (3) informed 
him of the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  
In any event, here, VA also has complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), by also apprising the veteran in the September 2007 
letter of the downstream disability rating and effective date 
elements of his underlying claim, again, keeping in mind that 
his claim initially arose in the context of him trying to 
establishing his underlying entitlement to service connection 
for PTSD - since granted.  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).



And of equal or even greater significance, after providing 
that September 2007 notice, the AMC subsequently went back 
and readjudicated the claim in the April 2008 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  



VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology and 
severity of his PTSD.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

II.  Whether the Veteran is Entitled to an Initial Disability 
Rating Higher than 50 Percent for his PTSD from December 7, 
1994 to April 28, 2004

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where, 
as here, the veteran has timely appealed his initial rating, 
the Board must consider his claim in this context - which, 
as alluded to, includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.  See Fenderson, 12 Vet. App. at 125-
26.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, VA assigns the higher 
evaluation if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, VA resolves any reasonable 
doubt in the veteran's favor.  38 C.F.R. § 4.3.  Also, VA 
must take into account the veteran's entire medical history 
and circumstances when determining the appropriate rating.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  



The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Effective November 7, 1996, so 
during the pendency of this appeal, VA revised the regulatory 
provision that governs claims for increased ratings for PTSD.  
Where, as here, a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, generally the 
version most favorable to the veteran should apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise.  However, the revised standards, if more 
favorable, only may be applied prospectively as of their 
effective date.  See 38 U.S.C.A. § 5110(g) (West 2002); 
Rhodan v. West, 12 Vet. App. 55 (1998).  See, too, 38 C.F.R. 
§ 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Under the old rating criteria governing psychiatric 
disabilities such as PTSD prior to November 7, 1996, VA 
assigns a 50 percent rating when the record shows 
considerable inability to establish or maintain effective or 
favorable relationships with people; by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  VA assigns a higher 70 percent rating 
when there is evidence of severe inability to establish and 
maintain effective or favorable relationships with people.  
The psychoneurotic are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  An even higher 100 percent rating requires 
evidence that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms such as fantasy, confusion, panic, 
and explosions of aggressive energy with disturbed thought or 
behavioral processes border on gross repudiation of reality 
resulting in profound retreat from mature behavior; or for an 
inability to secure or follow a substantially gainful 
occupation.



In comparison, under the revised criteria, VA assigns a 50 
percent rating where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires severe occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking and mood due to 
symptoms such as spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

Analysis

Applying both the former and revised criteria to the facts of 
this case (the revised criteria only prospectively as of 
their effective date), the Boards finds that the medical 
evidence supports assigning a higher 70 percent initial 
rating for the veteran's PTSD, but no greater.



The veteran's service personnel records show his military 
occupational specialty (MOS) was a combat engineer.  The 
report of his separation examination in October 1978 
indicates he was stationed in a radioactive area and, in that 
capacity, exposed to radioactive material for six months.  
Indeed, a disposition form dated in September 1978 indicates 
he was on the Island of Enewetak from February to July 1978.  
Although he was not involved in combat against enemy forces, 
he alleges that he has PTSD symptoms from driving a bulldozer 
on several small islands that were used by the military for 
nuclear bomb testing.  He believes the government has 
attempted to cover up the degree of radiation exposure to 
which he and his fellow soldiers were exposed.

The veteran received a dose estimate in August 1978 showing 
minimal exposure to ionizing radiation.  

VA outpatient treatment records note an adjustment disorder 
in January 1994.  The veteran first received a diagnosis of 
PTSD in December 1997.

In a May 2000 letter, a VA physician indicated the veteran 
had a number of psychiatric and neuropsychiatric evaluations 
which provided diagnoses of mixed anxiety, depression, and 
mixed personality disorder.  The specific diagnosis of PTSD 
could neither be confirmed nor disconfirmed based on 
neuropsychiatric testing as the PK scale was designed to 
assess Vietnam combat veterans and may not generalize to non-
combat PTSD.  All his evaluations commented heavily on his 
focus on his past radiation exposure.  This examiner opined 
that the veteran had experienced severe emotional stress due 
to his participation in the nuclear clean-up.  As such, the 
examiner opined that the veteran demonstrated the major 
features of PTSD - including reexperiencing trauma through 
dreams and waking thoughts, emotional numbing to other life 
experiences and relationships, and symptoms of depression and 
cognitive difficulties.  



VA furnished the veteran a compensation examination in 
November 2002 to determine the etiology and severity of any 
mental condition then currently present.  The examiner noted 
the veteran had sought an evaluation for PTSD and that an 
attempt was made to evaluate him specifically for this 
condition.  The examiner diagnosed dysthymia and chronic PTSD 
and assigned a GAF score of 45.  The examiner determined the 
veteran was consumed with anger concerning what he viewed as 
his mistreatment by the U.S. government in exposing him to 
toxic waste and radiation and not acknowledging their 
responsibilities.

VA furnished another compensation examination in October 2003 
to determine the etiology and severity of the veteran's PTSD 
because the previous examination was deemed inadequate.  See 
38 C.F.R. § 4.2.  The examiner noted the veteran's history of 
traumatic military experiences - including his exposure to 
radiation.  The veteran reported that he had been unable to 
work since 1991 due to a back injury, but that his 
psychiatric symptoms had rendered him unable to interact with 
the public in a normal fashion.  The examiner indicated the 
veteran is unable to concentrate well enough and had 
inadequate patience for performing a mental type occupation.  
But the examiner did not rule out other types of occupations 
(as the veteran had worked previously as a physical laborer 
(laying carpet)).

A mental status evaluation indicated an overweight, 
powerfully built man who walked very slowly and painfully 
with the aid of a cane.  He was open, cooperative and 
anticipated that he would be disbelieved and discounted.  He 
did open up and describe his story in detail.  He expressed 
no suicidal or homicidal ideation at the time of the 
examination, but he did at one time carry a list of people he 
had planned to kill were he to develop cancer from his 
radiation exposure.  He had since gotten rid of that list.  
He had a girlfriend who he verbally abused and one friend.  
He was sober and did not use drugs.  He missed working and 
had "no life."  He described his life as painfully empty.



The examiner diagnosed chronic, moderate-to-severe PTSD and 
recurrent and chronic major depressive disorder and chronic 
pain.  The examiner assigned a GAF score of 45, explaining 
that the veteran had experienced a traumatic event that, 
unlike the usual military trauma of combat or some other 
physical assault had filled him with a sense of horror and 
dread.  The examiner concluded the veteran's social and 
occupational functioning had been seriously disturbed by his 
PTSD symptoms.

According to the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
DSM-IV, p. 32).  For comparison, higher GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  VA's Rating Schedule employs nomenclature based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.

Considering this medical and other evidence in its totality, 
it indicates the veteran also has been diagnosed with 
depressive disorder.  This condition, unlike his PTSD, is not 
service connected.  But when, as here, it is impossible to 
separate the effects of a service-connected disability from a 
condition that has not been service connected, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability, which, here, is the PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).



Since the award of service connection for PTSD, the two 
relevant VA examinations (in November 2002 and October 2003) 
assigned the same GAF score of 45 - indicating serious 
symptoms causing serious social and occupational impairment.  
The October 2003 VA examiner diagnosed chronic, moderate-to-
severe PTSD and chronic and recurrent major depressive 
disorder.  Indeed, the examiner opined that the veteran's 
social and occupational function had been "seriously" 
disturbed by his PTSD symptoms.  These descriptive terms are 
not defined in VA's Rating Schedule, except as mentioned in 
the DSM-IV.  And rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. §§ 
4.2, 4.6.

GAF scores, like an examiner's assessment of the severity of 
the condition, must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).

But that said, the use of the term "such as" in the general 
rating formula for mental disorders in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  That is 
to say, it is not required to find the presence of all, most, 
or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  The evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to symptoms provided in that 
diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

Here, the October 2003 VA examiner described the veteran's 
PTSD as moderate-to-severe and provided a GAF score of 45, 
also indicating severe (serious) social and occupational 
impairment.  As well, the examiner explicitly stated that the 
veteran's social and occupational functioning had been 
seriously impaired by his PTSD symptoms.  So these findings 
were an acknowledgement that the PTSD was having a 
significant impact on his psycho-functional status and 
quality of life from a social and occupational viewpoint.  
However, the October 2003 VA examiner did not indicate the 
veteran had any impairment in reality testing or any then 
current suicidal or homicidal ideation - although he 
admittedly had in the past.  The October 2003 examiner and 
others who had evaluated the veteran prior to that also 
determined that a substantial portion of his occupational 
impairment was due to his service-connected low back disorder 
(and possibly including his depression), indeed, so much so 
as to have resulted in unemployability - hence, the grant of 
a TDIU effective April 8, 1993.  The October 2003 examiner 
further indicated the veteran had a number of nonservice-
connected conditions - including mixed personality disorder 
and cardiac problems, which prevented him from obtaining and 
maintaining substantially gainful employment.  Yet, although 
the examiner noted the veteran was unable to perform a mental 
type of occupation, he could still perform manual labor 
similar to the civilian occupation (carpet layer) he had 
before his low back injury.

So, in sum, the veteran's PTSD and depressive symptoms on the 
whole, as reported by the medical records and his statements, 
show he is entitled to a higher 70 percent initial rating, 
especially resolving all reasonable doubt in his favor.  
38 C.F.R. §§ 4.3, 4.7.  But since his PTSD and associated 
depression have not been more than 70-percent disabling at 
any time since the effective date of his award, his rating 
may not be "staged" beyond this extent.  See Fenderson, 12 
Vet. App. at 125-26.

The Board also has considered whether the veteran is entitled 
to even greater compensation on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  His PTSD and associated depression 
have not resulted in marked interference with his employment, 
meaning above and beyond that contemplated by his TDIU which 
also considers the aggregate affect of his numerous service-
connected disabilities on his ability to work (or inability 
thereof), not just that attributable to his PTSD and 
depression.  While it is true that DSM-IV GAF scores of 45 
like those he has received contemplate that he is "unable to 
keep a job," the record, as mentioned, demonstrates that he 
is unemployable mostly due to his service-connected low back 
condition and possibly his depression.  The higher 70 percent 
rating being assigned in this decision takes into account 
that he has significant (serious) social and occupational 
impairment, if only the PTSD and depression are considered.  
See 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

There also is no indication the veteran's PTSD and associated 
depression has necessitated frequent periods of 
hospitalization.  Indeed, the record shows that his 
evaluation and treatment has been mostly - if not entirely, 
on an outpatient basis as opposed to as an in-patient.  So 
there are no legitimate grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

A higher 70 percent initial rating is granted for the PTSD, 
effective December 7, 1994, subject to the statutes and 
regulations governing the payment of VA compensation (and the 
TDIU effective as of April 8, 1993).


REMAND

The veteran originally described his claim for disability 
benefits in December 1994 generically as for a nervous 
condition.  The Board's December 2000 decision 
recharacterized his claim as for a psychiatric disorder, to 
include as a result of exposure to ionizing radiation.  And 
after an examination, the October 2003 VA examiner diagnosed 
PTSD and linked this condition to the veteran's 
military service.  The RO subsequently granted service 
connection for PTSD in a March 2004 decision and assigned an 
initial 30 percent rating retroactively effective from 
December 7, 1994 (the date of receipt of the veteran's 
claim).  The RO later increased this initial rating to 50 
percent in a March 2005 decision, also retroactively 
effective from December 7, 1994 (date of claim).  And in this 
decision the Board has again increased the initial rating - 
this time to 70 percent also retroactively effective from 
December 7, 1994.

As already discussed, VA amended its regulations for rating 
mental disorders such as PTSD effective November 7, 1996.  
Section 4.132 was redesignated as § 4.130.  Both the former 
and amended versions of the mental disorder regulations are 
applicable in this case because the initially assigned 
evaluation for the PTSD is retroactively effective from 
December 7, 1994.  This is true regardless that the revised 
rating criteria may not be applied prior to the effective 
date of the amended regulation.  See 38 U.S.C.A. § 5110(g) 
(West 2002); Rhodan v. West, 12 Vet. App. 55 (1998).  See 
also, 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Unfortunately, the Board sees the veteran has never received 
notice of the old rating criteria for PTSD.  None of the 
previous RO or Board decisions has provided this required 
notice.  Hence, a remand is required to correct this 
procedural due process problem.

Also, during his April 1995 travel Board hearing, the veteran 
testified that he was receiving supplemental income from the 
Social Security Administration (SSA).  And although he also 
indicated that his SSA benefits were mainly for his service-
connected low back disability, he further indicated that he 
had been examined by a neurologist and a psychologist 
concerning his depression.  The depression, unlike his PTSD, 
is not service connected.  But as already explained, when, as 
here, it is impossible to separate the effects of a service-
connected disability from a condition that has not been 
service connected, reasonable doubt must be resolved in the 
veteran's favor and the symptoms in question attributed to 
the service-connected disability, which, here, is the PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, 
since these additional records are potentially relevant to 
his appeal with VA for an even higher rating for his PTSD, 
attempts must be made to obtain this additional evidence.  38 
C.F.R. § 3.159(c)(2).  See also Lind v. Principi, 3 Vet. App. 
493, 494 (1992) and Marciniak v. Brown, 10 Vet. App. 198, 204 
(1997).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Provide the veteran notice of the 
former rating criteria for evaluating the 
severity of PTSD.  And for the period 
prior to November 7, 1996, apply only 
these former rating criteria in 
determining whether he is entitled to an 
even higher rating (i.e., a 100 percent 
rating for his PTSD).  But as of November 
7, 1996, the effective date of the 
revisions, apply the more favorable of the 
former and new criteria in this making 
this determination.

2.  Obtain all documents pertaining to the 
veteran's receipt of disability benefits 
from the SSA, and then associate these 
documents with his claims file for 
consideration in his appeal.  These 
records should include, but are not 
limited to, copies of any decision on the 
claim for disability benefits, as well as 
any medical records used to make the 
determination of entitlement, any hearing 
transcripts, etc.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this 
request should be put in the claims file 
for consideration in this appeal.

3.  Then readjudicate the veteran's claim 
for an even higher, i.e., 100 percent 
schedular rating for his PTSD.  This 
includes considering the evidence from the 
SSA concerning the favorable disability 
determination.  If this claim is not 
granted to his satisfaction, send him and 
his representative a SSOC and give them 
time to respond to it before returning 
this case to the Board for further 
appellate consideration of this claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


